NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50239

                Plaintiff-Appellee,             D.C. No. 5:10-cr-00058-VAP-1

 v.
                                                MEMORANDUM*
CHRISTOPHER HENRY LISTER, Sr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Christopher Henry Lister, Sr., appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lister argues that he is entitled to a sentence reduction under Amendment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
782. We review the denial of sentence reduction under section 3582(c)(2) for

abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155 (9th Cir.

2013). As the government has consistently conceded, Amendment 782 had the

effect of lowering Lister’s applicable Guidelines range. But the district court did

not abuse its discretion by denying the motion. The district court neither “applied

the wrong law [n]or relied on clearly erroneous findings of material fact,” and it

“properly cited the factors under [18 U.S.C.] § 3553(a), and considered those

applicable to [Lister’s] case.” Dunn, 728 F.3d at 1159. The district court

reasonably concluded that Lister’s arguments regarding his rehabilitation did not

justify a sentence reduction in light of the serious nature of the offense and Lister’s

criminal history. See 18 U.S.C. § 3553(a); Dunn, 728 F.3d at 1159.

      The motion to extend time to file a reply brief is denied as moot because

Lister timely filed his reply brief, which has been considered by the court. The

motion to file a sealed supplemental reply brief and the motion to accept late

discovery are granted, but the request for ex parte filing is denied. The Clerk will

file under seal the supplemental reply brief at Docket Entry Nos. 16 and 17.

      AFFIRMED.




                                           2                                     19-50239